PER CURIAM.
The Birmingham News Company appeals from the circuit court’s judgment entered after this Court remanded the cause for further consideration. See Birmingham News Co. v. Muse, 638 So.2d 853 (Ala.1994). On remand, the circuit court reviewed the materials pertaining to Auburn University’s investigation of, and its response to, the National Collegiate Athletic Association’s letter of inquiry, and it entered the following judgment:
“This case has been remanded by the Supreme Court of Alabama for this Court to determine what part, if any, of the Auburn University response to an NCAA Letter of Official Inquiry should be made public. This Court has been directed to make ‘individualized determinations as to whether the response and the supporting materials are due to be disclosed under the standards set out in Stone v. Consolidated Pub. Co., 404 So.2d 678 (Ala.1981), Chambers v. Birmingham News Co., 552 So.2d 854 (Ala.1989), and [the Supreme Court’s opinion at 638 So.2d 853].’
“The entire response has now been reviewed.
“The majority of the statements which are part of the Response were received under express promises of confidentiality. The materials and information in the statements are intertwined in the Response. If the promises are to be honored, it would be difficult, if not impossible, to edit out this material and release a response that made sense.
“Even if that appears possible, the tenor of the Supreme Court opinion indicates a position leaning in support of Auburn’s argument against disclosure.
“The Court quotes extensively from Berst v. Chipman, 232 Kan. 180, 653 P.2d 107 (1982), a case in which the Supreme Court of Kansas restricted disclosure of NCAA investigation documents. NCAA headquarters is located in the State of Kansas. The reasoning set out in that opinion is persuasive.
“Applying the ‘rule of reason’ enumerated in Stone it is ordered that the permanent injunction previously issued by this Court is dissolved and the Petition of the Plaintiff, The Birmingham News Company, is DENIED.”
The Birmingham News Company appealed from this denial of an injunction. We have studied the arguments of the parties on this appeal, and, after fully considering the matter, we conclude that the circuit court’s judgment is due to be affirmed.
AFFIRMED.
ALMON, KENNEDY, INGRAM, COOK, and BUTTS, JJ., concur.
MADDOX and HOUSTON, JJ., dissent.